Citation Nr: 0303019	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tension headaches.

2.  Entitlement to a compensable initial evaluation for right 
ankle disability.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1995 to 
March 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  When the veteran's case was before the Board 
in June 2001, it was remanded to the RO for additional 
development.  The case was returned to the Board in February 
2003 for further appellate consideration.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's tension headaches occur approximately two 
times per month; they are not prostrating and are relieved by 
over the counter medication.

3.  The veteran's right ankle disability is productive of 
minimal functional impairment.


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for tension headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.120, 4.124a, 
Diagnostic Code 8100 (2002).

2.  The criteria for a compensable initial evaluation for 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.7, 4.71a, Diagnostic Code 5271 (2002).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.

The veteran's service medical records show that he was 
treated in January 2000 for recurring headaches.  The veteran 
reported that the headaches normally started with the onset 
of heavy activity such as running, fast walking or 
overexertion.  The veteran was treated with Elavil.

The veteran's service medical records also reveal that the 
veteran was seen for right ankle sprain in March 1999 and 
referred to physical therapy.  The provisional diagnosis was 
interior peroneus retinaculum tear.  Physical therapy noted 
that the veteran's peroneus longus tendon was tight.  A June 
1999 podiatry clinic note indicates that the veteran was seen 
for right ankle instability, subluxing peroneal tendons and 
chronic pain.  He reported that the pain and instability were 
improving with activity limitations.  The examiner noted that 
the tendons were still popping occasionally.  The assessment 
was subluxing peroneal tendons, right ankle.  The provider 
indicated that the veteran's activity would be increased to 
assess the need for surgical repair.  In July 1999 the 
veteran reported reinjury of the right ankle while running 
during physical training.  The ankle was noted to have full 
active range of motion.  An MRI revealed a small focal area 
of increased signal in the center of the talus with 
indistinct margins.  No significant joint effusion was 
identified.  The peroneal tendons were normal in signal, and 
no adjacent abnormal fluid collection was identified.  The 
peroneal tendons were noted to appear normal in signal and 
location.  The assessment was subluxing peroneal tendon and 
the veteran was placed on an ankle rehabilitation program.  
The veteran was placed on physical profile in July 1999, with 
limitations to include no running, jumping, rucking, marching 
or impact.  An October 1999 podiatry treatment note indicates 
that the veteran had experienced minimal change in his 
condition, and still had some popping.  The provider noted, 
however, that the popping was well controlled with activity 
limitation.  The physical profile was continued through 
February 2000.

The veteran was afforded a fee-basis examination in December 
1999, prior to his service separation.  With respect to the 
veteran's headaches, the examiner noted that they started in 
the neck to the occipital area and went to the forehead.  The 
veteran reported that he had been experiencing these 
headaches for about one year.  He complained of common 
headaches almost every day.  He denied nausea and vomiting 
associated with the headaches and indicated that he found 
relief by going to a dark room with no noise.  He denied any 
aura associated with the headaches and indicated that he had 
not lost any work.  He reported that the Elavil eliminated 
his headaches, but that without the drug the headaches had 
returned.  The diagnosis was chronic tension headaches, and 
the examiner noted that the fact that the veteran achieved 
relief with Elavil was indicative of the tension associated 
with the headaches.

With respect to the veteran's right ankle disability, the 
examiner noted that the veteran had sprained his right ankle 
in 1996.  The veteran reported that he had subsequently 
sprained the ankle a few more times.  He complained of pain 
and instability.  On physical examination, the veteran's gait 
was normal.  He could tiptoe, tandem and heel walk normally.  
The examiner noted full range of motion, with dorsiflexion to 
20 degrees, plantar flexion to 45 degrees, inversion to 30 
degrees and eversion to 20 degrees.  The right ankle did not 
show any instability.  The foot arch was normal and the toes 
had full range of motion.  X-rays revealed normal bone 
mineralization and no evidence of fracture, dislocation or 
radio-opaque foreign bodies.  No focal tissue swelling was 
appreciated.  The diagnosis was no pathology, and the 
examiner noted that the veteran could perform all activities 
of daily living.  

The veteran was afforded an additional fee-basis examination 
in July 2002.  With respect to his service-connected 
headaches, the veteran indicated that he occasionally got 
common headaches.  He denied the occurrence of his previous 
tension headaches, but noted that he experienced headaches 
approximately twice per month and that they were relieved 
with Aleve.  He described the headaches as starting in the 
occipital area and moving to the forehead.  He denied nausea 
or vomiting and stated that the headaches did not interfere 
with his daily activities or his ability to work.  On 
neurological examination, the veteran's cranial nerves were 
intact and motor and sensory in the upper extremities were 
normal.  The examiner concluded that there was no diagnosis 
because there were no pathological findings to render a 
diagnosis, because the symptoms had resolved.

The examiner noted that the veteran's right ankle disability 
appeared to be of mild severity.  The veteran complained of 
soreness with over-usage in terms of running short distances.  
He identified mild pain that was relieved by either bedrest 
or Aleve.  He stated that the pain did not prevent him from 
working, but that it occasionally became more sore with 
prolonged city driving.  He denied swelling and weakness.  He 
endorsed mild fatigability, mild incoordination and weakened 
movement with soreness or overuse.  The strength of the 
veteran's right ankle was 5/5.  Appearance of the veteran's 
right ankle was normal.  Range of motion was full, with 
dorsiflexion of 20 degrees and plantar flexion of 45 degrees.  
Motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  There were no 
deformities or ankylosis.  There were no signs of abnormal 
weightbearing.  X-rays revealed a normal right ankle.  The 
examiner opined that there would be no additional limit on 
functional ability on repeated use or during flare-ups, given 
that the veteran had minimal limits on functional ability 
with soreness and pain.  He also opined that there would be 
mild functional impairment on repeated use or during flare-
ups due to incoordination, weakened movement and excess 
fatigability.  He concluded that the right ankle disability 
had minimal impact on the veteran's ability to work, noting 
that the veteran worked in the computer field and mainly sat 
at a desk.  He indicated that there was no current diagnosis, 
as there were no pathological findings to render a diagnosis.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, and the Board's June 2001 remand, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
the claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's pertinent service medical records have been 
associated with the claims folder.  Two appropriate VA fee-
basis examinations have been conducted.  The veteran has not 
identified any other evidence or information which could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

i.  Tension Headaches

The veteran's headache disability has been evaluated under 
Diagnostic Code 8100, which provides the criteria for 
evaluating migraine headaches.  A 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 10 percent evaluation is 
warranted when there are characteristic prostrating attacks 
averaging one in two months over the last several months.  
Where attacks are less frequent, a noncompensable evaluation 
is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On review of the merits of this claim the Board finds that 
the veteran's headache disability more nearly approximates 
the criteria for a 10 percent rating than the criteria for a 
30 percent rating.  In this regard, the Board notes that the 
evidence shows that the veteran has a history of tension 
headaches which have been relieved with Elavil.  On VA fee-
basis examination in July 2002, he reported that he 
occasionally experienced common headaches at the rate of 
approximately two per month.  He indicated that they were 
relieved by over the counter medication, and that they did 
not interfere with his ability to perform daily activities or 
work.  To the contrary, the veteran denied that his headaches 
had any prostrating symptoms.  The examiner concluded that 
there were no pathological findings on which to base a 
diagnosis, and noted that the veteran's symptoms had 
resolved.  Therefore, the Board concludes that the veteran's 
tension headaches are properly evaluated as 10 percent 
disabling under the applicable schedular criteria.

ii.  Right Ankle Disability

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2002).

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Having reviewed the merits of this claim, the Board concludes 
that the veteran's right ankle disability is appropriately 
evaluated as noncompensably disabling.  In this regard, it is 
noted that VA fee-basis examiners have specifically noted the 
absence of any weakness, fatigability or incoordination in 
the veteran's right ankle.  The veteran complains only of 
occasional right ankle soreness and denies that his symptoms 
prevent participation in everyday activities, to include 
employment.  In fact, at the time of examination in July 
2002, the veteran reported that soreness of his right ankle 
was relieved by rest and over the counter medication such as 
Aleve.  He reported that he did not miss work due to his 
right ankle disability.  The veteran retains full active 
range of motion of his right ankle.  The July 2002 examiner 
concluded, based on the examination and negative X-ray 
studies, that there were no pathological findings on which to 
base a diagnosis.  In sum, the evidence demonstrates that any 
functional impairment of the veteran's right ankle is not to 
a compensable degree.  Accordingly, the Board has concluded 
that the disability does not warrant a compensable 
evaluation.

iii.  Extraschedular Consideration

The Board has also considered whether the issues decided 
herein should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalization for his service-connected disabilities and 
that the manifestations of the disabilities are not unusual 
or exceptional.  In sum, there is no indication in the record 
that the average industrial impairment from the disabilities 
would be to a compensable degree.  Therefore, the Board has 
concluded that referral of these issues for extra-schedular 
consideration is not warranted.

(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tension headaches is denied.

Entitlement to a compensable initial evaluation for right 
ankle disability is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

